ROBERT BAXTER, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentBaxter v. Comm'rNo. 7177-00LUnited States Tax CourtT.C. Memo 2001-300; 2001 Tax Ct. Memo LEXIS 338; 82 T.C.M. (CCH) 897; T.C.M. (RIA) 54545; November 13, 2001, Filed *338  Petitioner failed to state claim upon which relief could be granted. Judgment was entered for respondent.  Robert Baxter, pro se.John Y. Chinnapongse , for respondent.  Dinan, Daniel J.DINANMEMORANDUM OPINIONDINAN, SPECIAL TRIAL JUDGE. This case was called from the calendar of the trial session at San Francisco, California, on January 22, 2001, for hearing on respondent's Motion to Dismiss for Failure to State a Claim Upon Which Relief Can Be Granted, filed November 6, 2000, and petitioner's Notice of Objection, filed December 4, 2000. The parties appeared and were heard.BACKGROUNDIn a statutory notice of deficiency dated April 29, 1998, respondent determined a deficiency in petitioner's Federal income tax for the year 1995 in the amount of $ 9,076, and a penalty pursuant to section 66621 in the amount of $ 640.The notice of deficiency was mailed, by certified mail, to petitioner's last known address: 359 Greenway Drive, Pacifica, California, *339  94004-2920592. The notice of deficiency, dated April 29, 1998, was returned to the Internal Revenue Service as unclaimed, after the U.S. Postal Service had waited 15 days for petitioner to claim the letter. The U.S. Postal Service attempted to deliver the notice of deficiency to petitioner on May 1 and 6, 1998.At the January 22, 2001, hearing in this case, respondent represented to the Court:     In this case, the exhibits attached to our motion show that   the IRS issue of the stat notice to the petitioner at his last   known address, that the Post Office attempted delivery several   times, and that petitioner did not pick up -- refused to pick up   the statutory notice of deficiency.     And apparently the reason as set forth in this objection,   where he indicated he shouldn't have to take time off from work   to pick up a rhetorical letter from the IRS.     As petitioner had the prior opportunity to dispute the   liability, and as he raises no other issue in his petition, the   Court should grant the Government's motion to dismiss for   failure to state a claim upon which relief*340  can be granted.   The Court:    Thank you, Mr. Chinnapongse. Mr. Baxter. What did          you want to say?   Mr. Baxter:   I didn't realize the importance of the letter          they were sending me at the time, and I did not          take time off of work to pick up.   The Court:    How would you know whether it was important or          not unless you looked at it?   Mr. Baxter:   I've received many certified letters from the          IRS, all stating the same thing, that I owe money          with nothing else included. I didn't realize this          certain letter was that important.   The Court:    You knew that it was down at that mailbox waiting          for you?   Mr. Baxter:   Yes, I did. But I put in a lot of hours at that          job when that came out and I could not take time          off from work.In Sego v. Commissioner, 114 T.C. 604">114 T.C. 604 (2000), Steven Sego and Davina*341  Sego petitioned the Court in response to two Notices of Determination Concerning Collection Action(s) Under Section 6320 and/or 6330, regarding the years 1993, 1994, and 1995. In their petition, taxpayers sought to challenge their underlying Federal income tax liabilities for 1993, 1994, and 1995. The Commissioner alleged that taxpayers were precluded from challenging the underlying liabilities because they had received statutory notices of deficiency for those liabilities.The Court found that statutory notices of deficiency with respect to 1993, 1994, and 1995 were sent to each taxpayer on August 13, 1997. Duplicate originals were sent to Steven Sego, one addressed to Spirit Lake, Idaho, and one addressed to Rathdrum, Idaho. The notice sent to Spirit Lake was returned undelivered by the U.S. Postal Service. The notice sent to Rathdrum was returned to respondent. Handwritten across the first page of the returned notice were the words "This presentment Dishonored at UCC 1-207".The notice of deficiency for 1993, 1994, and 1995 was sent to Davina Sego at the Rathdrum, Idaho, address. After two notices of certified mail were left in the taxpayers' Rathdrum mailbox on August 18, 1997, and*342  August 25, 1997, the notice was returned to respondent by the U.S. Postal Service.A U.S. Postal Service employee responsible for the postal route that includes taxpayers' address testified that she attempted delivery of certified mail to Davina Sego on August 18, 1997, and left a second notice of attempted delivery on August 25, 1997.The Court held, in Sego v. Commissioner, 114 T.C. at 610:   Steven Sego received the statutory notice of deficiency in time   to file a petition but repudiated that right by returning to   respondent the statutory notice of deficiency with frivolous   language on it. He did not file a petition, and the express   language of section 6330(c)(2)(B) precludes de novo review of   his tax liability in this proceeding.     Davina Sego did not actually receive a statutory notice of   deficiency. * * *In Sego v. Commissioner, 114 T.C. at 611, the Court also held:     The applicable legal principles with respect to Davina Sego   are set forth in Erhard v. Commissioner, 87 F.3d 273">87 F.3d 273 (9th Cir.   1996), affg. T.C. Memo. 1994-344,*343  and Patmon & Young  Professional Corp. v. Commissioner, 55 F.3d 216">55 F.3d 216, 218 (6th Cir.   1995), affg. T.C. Memo. 1993-143, which held that taxpayers   cannot defeat actual notice by deliberately refusing delivery of   statutory notices of deficiency. Petitioners' conduct in this   case constituted deliberate refusal of delivery and repudiation   of their opportunity to contest the notices of deficiency in   this Court, which provides the prepayment option for disputing   tax liability. (They still have the option, however, of paying   the tax and instituting suits for refund.) The provisions in   section 6330(c)(2)(B) limiting in collection due process cases   their right to contest the underlying tax liability are clearly   intended to prevent the creation of a belated prepayment remedy   in cases such as this one. The validity of the underlying tax   liability is not properly before the Court.The facts in the instant case are substantially similar to those pertaining to Davina Sego.Based upon the foregoing and considering the colloquy between the Court and petitioner at*344  the January 22, 2001, hearing on respondent's motion to dismiss, we find as a fact that petitioner refused delivery of the statutory notice of deficiency for 1995 mailed to him on April 29, 1998.On March 13, 1999, approximately 1 year after respondent mailed to petitioner the notice of deficiency for the year 1995, petitioner sent to the Internal Revenue Service an Amended U.S. Individual Income Tax Return for 1995. The address listed on the amended return is 359 Greenway Drive, Pacifica, California 94044.On October 13, 1999, respondent mailed to petitioner a Notice of Intent to Levy and Notice of Your Right to a Hearing, pursuant to sections 6330(a) and 6331(d)(2), pertaining to petitioner's 1995 Federal income tax liability. At a time not specified in the record, petitioner requested a section 6330 hearing in this case, based upon the above-mentioned notice of intent to levy, dated October 13, 1999.In a Notice of Determination Concerning Collection Action(s) Under Section 6320 and/or 6330, dated May 22, 2000, the Appeals Office of the Internal Revenue Service, San Jose, California, advised petitioner:   SUMMARY OF DETERMINATION   The taxpayer questions the*345  validity of the tax assessment   because he feels that his employer provided two different W-2's   when there should have only been one. However, there has been no   evidence provided to show that his employer(s) made a mistake.   The two W-2's were for different amounts and were sent in by two   different business entities with different employer   identification numbers. The taxpayer was provided an opportunity   to file an administrative appeal of the tax adjustment but did   not claim the Notice of Deficiency which was mailed certified to   the correct address. The Problem Resolution Office also reviewed   this case and advised the taxpayer that he needed to secure a   corrected W-2 if in fact there was a mistake made. The taxpayer   will not be provided with a reconsideration of the tax   assessment by the Examination Division.Petitioner filed an Amended Petition for lien or levy action under section 6320(c) or 6330(d) on September 19, 2000.DISCUSSIONSection 6330(c)(2)(B) provides:     (B) Underlying liability. -- The person may also raise at   the hearing challenges to the*346  existence or amount of the   underlying tax liability for any tax period if the person did   not receive any statutory notice of deficiency for such tax   liability or did not otherwise have an opportunity to dispute   such tax liability.We have previously found as a fact that petitioner refused delivery of the statutory notice of deficiency for 1995, mailed to him on April 29, 1998. Petitioner did not petition this Court from the April 29, 1998, notice. He is, therefore, by law, prohibited from challenging his 1995 Federal income tax liability in a section 6330 hearing or proceeding. See Sego v. Commissioner, supra 114 T.C. 604">114 T.C. 604 Because petitioner is prohibited from challenging his 1995 Federal income tax liability in such a hearing or proceeding, his underlying 1995 Federal income tax liability is not properly at issue in this case.  Goza v. Commissioner, 114 T.C. 176">114 T.C. 176 (2000).CONCLUSIONBecause petitioner is prohibited from challenging his underlying 1995 Federal income tax liability and penalty in this proceeding, and because petitioner raises no other justiciable claim for relief in his petition, we hold that he has failed to state a claim*347  upon which relief can be granted.In view of the foregoing,An appropriate order and decision will be entered for respondent.  Footnotes1. All section references are to the Internal Revenue Code currently in effect.↩